UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 15, 2014 BREITLING ENERGY CORPORATION (Exact name of registrant as specified in its charter) Nevada 000-50541 88-0507007 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 1910 Pacific Avenue, Suite 12000 Dallas, Texas 75201 (Address of principal executive offices, including zip code) (214) 716-2600 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item2.02. Results of Operations and Financial Condition The following information, including the press release attached as Exhibit 99.1, is being furnished pursuant to Item2.02 “Results of Operations and Financial Condition,” not filed, for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). This information shall not be deemed “filed” for purposes of Section18 of the Exchange Act or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such filing. On May 15, 2014, Breitling Energy Corporation issued the press release attached as Exhibit 99.1 providing information regarding the company’s operating data. Item9.01 Financial Statements and Exhibits. (d) Exhibits. No. Exhibit Press Release SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BREITLING ENERGY CORPORATION May 15, 2014 By: /s/ Chris A. Faulkner Name: Chris A. Faulkner Title: President and Chief Executive Officer SIGNATURE PAGETO FORM 8-K Exhibit Index No. Exhibit Press Release
